DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on May 25, 2021 for application number 17/329,635. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. TW 10 9207406 filed on June 12, 2020.

Specification
        The disclosure is objected to because of the following informalities: 
The term “vane” used along all the written specification should be change to “blade” as this is the correct term used in the art. Examination of the written specification, drawings and claims, indicate that the fan blade structure comprise a “blade body” not a “vane body”. Everything in the Present Application disclosure is directed to a fan impeller with blades having a particular structure given by the suction side and pressure side angles. Moreover, reading thru the specification it’s clear that the so called “vanes” actually rotate with respect to the axle seat rotation axis. Accordingly, one skill in the art would understand that the term “vane” used thru all the written specification and claims is referring to a “blade”. While vanes and blades are both more broadly referred as “airfoils”, “vanes” are used for “airfoils” that are static with respect to the axle seat (e.g. blades” are used for “airfoils” that are rotating with respect to the axle seat (e.g. hub, rotor, shroud, etc.) axis.
Appropriate correction is required.

Drawings
        The drawings received on May 25, 2021 are completely correct and don’t have any error. The issues noted above in the written specification do not render any problem on the drawings itself.  
These drawings are acceptable.

Disposition of Claims
     Claims 1-6 are pending in this application.
     Claims 1-6 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, as noted in the objection to the written specification above, one skill in the art would understand that the term “vane” used thru all the written specification and claims is referring to a “blade”. Accordingly, in order to avoid any indefiniteness of the claimed subject matter and meet the bounds of the scope of the present invention, the term “vane” used along all the written specification and claims should be change to “blade” as this is the correct term used in the art.
In order to advance prosecution, the Examiner will interpret and read the term “vane” as “blade” in all instances the term “vane” is used.

Still further regarding claim 1, the limitation "the angle " in “…with that the angle of air pressure structure is smaller than that of air flow structure…” lacks sufficient antecedent basis for this limitation in the claim.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…with that an angle of air pressure structure is smaller than that of air flow structure…” as this is consistent with the Present Application disclosure and also meets the standards of US Patent Applications Prosecution.

Dependent claims 2-6 do not used the term “vane” in any instance or have any lack of antecedent basis.
However, because they ultimately depend on base independent claim 1 above, they are also rejected under 35 U.S.C. 112(b) because of their dependency only.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Stadler – US 2016/0265556 A1).

With regard to claim 1, Stadler (Please see Annotated Fig. 12 below) disclose:
A fan blade structure (1000) comprising:
an axle seat (48) and plural blades (48), 
wherein each blade (48) is connected to the axle seat (48) and includes 
a blade body (air guidance elements 60), and the blade body (60) is provided with 
an air pressure structure (pressure side 900 portion of air guidance element 60) which is extended from the axle seat (48), and 
an air flow structure (suction side 800 portion of air guidance element 60) which is extended from an end of the air pressure structure (pressure side 900 portion of air guidance element 60), 
with that an angle (ẞ: beta) of air pressure structure (pressure side 900 portion of air guidance element 60) is smaller[1] than that (α: alpha) of air flow structure (suction side 800 portion of air guidance element 60
[1] Stadler [0099-0102] citations : 
In the region of leading edge 68, air guidance element 60 is curved at an angle α (alpha) toward suction side 44 (see section A-A).
In the region of trailing edge 72, i.e. at sections F-F and G-G, air guidance element 60 is curved at an angle ẞ (beta) toward discharge side 45.  The cross section of blade 58 thus looks different at inlet 58 than at outlet 72.
The angle α (alpha) is preferably in the range between 105° and 130°, more preferably in the range between 115° and 125°; particularly preferably it is 120°.  
The angle ẞ (beta) is preferably in the range between 65° and 95°, more preferably in the range between 70° and 90°, and particularly preferably it is 80°.  The angle indications are given in degrees.

    PNG
    media_image1.png
    940
    1017
    media_image1.png
    Greyscale
 
Stadler Annotated Fig. 12

With regard to claim 2, Stadler disclose the fan blade structure according to claim 1, and further on Stadler also discloses:
wherein the air pressure structure (pressure side 900 portion of air guidance element 60) is provided with a downward pressure surface, and the pressure surface is a curved structure.

With regard to claim 3, Stadler disclose the fan blade structure according to claim 1, and further on Stadler also discloses:
wherein the air flow structure (suction side 800 portion of air guidance element 60) is provided with a downward wind surface, and the wind surface is a curved structure.

With regard to claim 4, Stadler disclose the fan blade structure according to claim 1, and further on Stadler also discloses:
wherein the axle seat (48) is provided with a horizontal plane (600), and a first angle (ẞ: beta) is defined between the horizontal plane (600) and the air pressure structure (pressure side 900 portion of air guidance element 60).

With regard to claim 5, Stadler disclose the fan blade structure according to claim 4, and further on Stadler also discloses:
wherein a second angle (α: alpha) is defined between the air flow structure (suction side 800 portion of air guidance element 60) and the horizontal plane (600), and the second angle (α: alpha) is larger[1] than the first angle (ẞ: beta).

With regard to claim 6, Stadler disclose the fan blade structure according to claim 1, and further on Stadler also discloses:
wherein the air pressure structure (pressure side 900 portion of air guidance element 60) and the air flow structure (suction side 800 portion of air guidance element 60) are a continuous curved structure (Please see Annotated Fig. 12 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747